We agree with the Supreme Court that the business judgment rule applies to actions taken by the Board of Managers of Jefferson Village Condominium No. 1 (see, Matter of Levandusky v One Fifth Ave. Apt. Corp., 75 NY2d 530). The regulation banning motorcycles from the condominium development is a matter within the Board’s authority and the appellants have failed to prove any bad faith, fraud, self-dealing, or other misconduct on the part of the Board. Thus, judicial review of the reasonableness of the Board’s actions is foreclosed (see, Matter of Levandusky v One Fifth Ave. Apt. Corp., supra).
The plaintiffs’ remaining contention is without merit.
We note that since this is a declaratory judgment action, the Supreme Court should have directed the entry of a declaration in favor of the defendant (see, Lanza v Wagner, 11 NY2d 317, 334, appeal dismissed 371 US 74, cert denied 371 US 901). Miller, J. P., Ritter, Krausman and McGinity, JJ., concur.